No. 04-00-00316-CR
The STATE of Texas,
Appellant
v.
Rosendo CANALES, Jr.,
Appellee
From the County Court, Starr County, Texas
Trial Court No. CR- 99-484
Honorable J.M. "Chuy" Alvarez, Judge Presiding
Opinion by:	Tom Rickhoff, Justice
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	May 16, 2001
REVERSED AND REMANDED

	The State of Texas appeals from the dismissal of the complaint and information with
prejudice.  Because the trial court did not have authority to dismiss, we reverse and remand.
	Appellee, Rosendo Canales, was charged by complaint and information with the offense of
theft.  When the case was called to trial, the State orally moved for a continuance, which the court
denied.  Appellee then orally moved for dismissal of the complaint and information, which the court
granted.  This appeal by the State followed.
	Unless requested by the State, a trial court may not dismiss a case, except when authorized
by constitutional, statutory, or common law, see State v. Terrazas, 962 S.W.2d 38, 41 (Tex. Crim.
App. 1998), such as when a defendant's Fifth Amendment right to a speedy trial has been violated,
when a defendant's Sixth Amendment right to counsel has been violated, when there is a defect in the
indictment, or when the indictment is unduly delayed.  Id.; State v. Johnson, 821 S.W.2d 609, 612
n. 2 (Tex. Crim. App. 1991).  None of the circumstances under which a trial court may dismiss a case
are present here; therefore, the trial court abused its discretion when it dismissed the complaint and
information.
	We reverse the trial court's judgment and remand the cause for further proceedings.
							Tom Rickhoff, Justice
DO NOT PUBLISH